PRUCO LIFE INSURANCE COMPANY PRUCO LIFE FLEXIBLE PREMIUM VARIABLE ANNUITY ACCOUNT PRUCO LIFE INSURANCE COMPANY OF NEW JERSEY PRUCO LIFE of NEW JERSEY FLEXIBLE PREMIUM VARIABLE ANNUITY ACCOUNT PRUDENTIAL PREMIER® INVESTMENT VARIABLE ANNUITYsm Supplement, dated September 30, 2014, to Prospectuses dated April 28, 2014 The following changes are effective on or about November 24, 2014. This supplement should be read in conjunction with your Annuity Prospectus and should be retained for future reference.This supplement is intended to update certain information in the Annuity Prospectus you own and is not intended to be a prospectus or offer for any other Annuity that you do not own.Defined terms used herein and not otherwise defined herein shall have the meanings given to them in the Prospectuses and SAIs. We are issuing this supplement to reflect changes to the Advanced Series Trust Portfolios.If you would like another copy of the current Annuity Prospectus, please call us at 1-888-PRU-2888. Accordingly, we make the following changes to your Annuity Prospectus in the section entitled “Investment Options/Policies:” The following Portfolio will be replacing Lazzard Asset Management, LLC with Thornberg Investment Management, Inc. as a subadvisor: AST International Value Portfolio. The following Portfolios will be changing their Style/Type to “Alternatives:” AST Cohen & Steers Realty Portfolio,AST FQ Absolute Return Currency Portfolio, AST Global Real Estate Portfolio, AST Jennison Global Infrastructure Portfolio and AST T. Rowe Price Natural Resources Portfolio. The following Portfolios will be changing their Style/Type to “Domestic Equity:” AST AQR Large-Cap Portfolio AST MFS Large-Cap Value Portfolio AST Clearbridge Dividend Growth Portfolio AST Mid-Cap Value Portfolio AST Goldman Sachs Large-Cap Value Portfolio AST Neuberger Berman Mid-Cap Growth Portfolio AST Goldman Sachs Mid-Cap Growth Portfolio AST Neuberger Berman/LSV Mid-Cap Value Portfolio AST Goldman Sachs Small-Cap Value Portfolio AST QMA Large-Cap Portfolio AST Herndon Large-Cap Value Portfolio AST QMA US Equity Alpha Portfolio AST Jennison Large-Cap Growth Portfolio AST Small-Cap Growth Portfolio AST Large-Cap Value Portfolio AST Small-Cap Value Portfolio AST Loomis Sayles Large-Cap Growth Portfolio AST T. Rowe Price Equity Income Portfolio AST MFS Growth Portfolio AST T. Rowe Price Large-Cap Growth Portfolio THIS SUPPLEMENT SHOULD BE READ AND RETAINED FOR FUTURE REFERENCE PPIVASUP2
